DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to identity verification to provide access to restricted goods or services, including a series of mentally-performable steps, which is considered both a commercial interaction and a mental process.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The courts have repeatedly determined that mental processes are ineligible. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-9 and 10-11 each recite a method and at least one step. Claims 12-20 recite a 
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process performing identity verification to provide access to restricted goods or services, including through the facilitation of a commercial interaction and performance of mental steps, in the following limitations:
receiving, on behalf of a user, a first request to purchase a restricted good or service; 
transmitting, responsive to the first request, a second request comprising an identification of information of the user, and an identification of validation system; 
receiving, responsive to the second request, the requested information of the user; 
generating, an attestation key comprising a hash of the requested information of the user and the identification of the validation system; 
determining  that a record in a centralized or distributed ledger at an address corresponding to the attestation key is associated with a non-zero transaction value; and 
responsive to the determination that the record in the centralized or distributed ledger at the address corresponding to the attestation key is associated with the non- zero transaction value, providing the restricted good or service to the user  

The above-recited limitations establish a commercial interaction with a consumer to make a provide a restricted good or service to the consumer, and perform steps that are performable in the human mind or using pen and paper.  This arrangement amounts to both a sales activity or behavior and a mental process.  Such concepts have been considered ineligible certain methods of organizing human activity and mental processes by the Courts (See MPEP 2106.04(a)).

Claim 1 does recite additional limitations:  
by a first device from a second device operated; 
by the first device to the second device,
by the first device from the second device.
by the first device
by the first device

These additional elements merely amount to the general application of the abstract idea to a technological environment (“by a first device”, “from a second device”, “to the second device”) and insignificant extra- solution activity (receiving, transmitting).  The specification makes clear the general-purpose nature of the 
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are 

Independent Claims 10 and 12 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely represent further embellishments to the abstract idea and further general applications of the abstract idea to generic environments, and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser et al. (US 20170222814 A1, hereinafter Oberhauser) in view of Morales (US 20180121912 A1).
Regarding Claim 1
Oberhauser discloses a method for identity verification to provide access to restricted goods or services, comprising:
receiving, by a first device from a second device operated on behalf of a user, a first request to purchase a restricted good or service (at least ¶151)
transmitting, by the first device to the second device responsive to the first request, a second request comprising an identification of information of the user, and an identification of validation system (at least ¶5)
receiving, by the first device from the second device responsive to the second request, the requested information of the user (at least ¶6)
generating, by the first device, an attestation key comprising a hash of the requested information of the user and the identification of the validation system; (at least ¶6)
determining, by the first device, that a record in a centralized or distributed ledger at an address corresponding to the attestation key is associated with a non-zero transaction value (at least ¶6)

While Oberhauser discloses that the identity verification techniques disclosed may be used for purchasing age-restricted products (see above), Oberhauser does not explicitly disclose 
responsive to the determination that the record in the centralized or distributed ledger at the address corresponding to the attestation key is associated with the non- zero transaction value, providing the restricted good or service to the user

Morales teaches that it is known to include providing a product in response to identity verification (at least ¶152) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Oberhauser to have provided a product in response to identity verification, as taught by Morales, since such a modification would have increased security and decreased fraud in vending machine transactions (at least ¶¶99-107 of Morales). 


Regarding Claims 10, 12
Claims 10 and 12 are substantially similar in scope to claim 1 and rejected on similar grounds.

Regarding Claims 2, 13
Oberhauser in view of Morales further discloses:
wherein the first device comprises a vending machine holding an age-restricted product; wherein the requested information of the user comprises an age or birthdate; and wherein providing the restricted good or service further comprises controlling a product dispensing system of the first device to release the age-restricted product (Morales: ¶152)

Regarding Claims 3, 14
Oberhauser in view of Morales further discloses:
wherein the first device controls access to an age-restricted service; wherein the requested information of the user comprises an age or birthdate; and wherein providing the restricted good or service further comprises controlling a product dispensing system of the first device to release a product

While Oberhauser in view of Morales does not specify that the product is a wearable indication indicating the user is eligible to receive the age-restricted service, such a description of a dispensed product is merely a non-functional descriptive label. The label or type of product dispensed does not change or alter the function of the 
The information is not functionally used in the claim in any manner dependent on such an interpretation of the information. As such, the information is no more than arbitrary binary data that is interpretable only within the human mind.
There is no functional relationship between this data and the system recited. Thus, the contents of the data may not distinguish the claims over the prior art. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original).  Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Regarding Claims 4-8, 11, 15-18
Oberhauser in view of Morales further discloses:
wherein receiving the requested information of the user further comprises reading a visual code output by a display of the second device, by a camera of the first device, the visual code encoding the requested information of the user (Oberhauser: ¶171; Morales: ¶152)
wherein the second request further comprises an identification of a plurality of validation systems; and wherein receiving the requested information of the user 
wherein receiving the requested information of the user further comprises receiving a response comprising the attestation key, by the first device from the second device; and wherein generating the attestation key further comprises extracting the attestation key from the response (Oberhauser: at least ¶¶5-6)
wherein the attestation key comprises a cryptographic one-way hash, such that the first device cannot recover the requested information of the user from the attestation key (Oberhauser: at least ¶70)
wherein the request to purchase the restricted good or service further comprises an identification of a purchase eligibility (Oberhauser: at least ¶26)

Regarding Claims 9, 20
Oberhauser in view of Morales further discloses:
receiving, by the first device from a third device operated on behalf of a second user, a third request to purchase the restricted good or service; transmitting, by the first device to the third device responsive to the third request, a fourth request comprising an identification of information of the second user, and an identification of the validation system; receiving, by the first device from the third device responsive to the fourth request, the requested information of the second user; generating, by the first device, a second attestation key comprising a hash of the requested information of the second user and the identification of the 

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaufman et al. (US 20210365915 A1) discloses a self-serve product dispenser system includes a user-interactable tiered menu that is dynamically modifiable in realtime to display available products at current price, including identity verification functionality.
Ben-Reuven et al. (US 20210119785 A1) discloses systems and methods are disclosed for a decentralized protocol for maintaining cryptographically proven multi-step referral networks, including verifying user identity using blockchain ledgers.
Sheerin (US 20180082268 A1) discloses autolocking an online account based on a public cryptocurrency address, including generating a key to attest the identity of a user against a cryptocurrency address.
Smith et al. (US 20170316390 A1) discloses a method and system of revoking an attestation transaction regarding information of a user is provided, included using a distributed ledger within a blockchain as a verification means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/           Primary Examiner, Art Unit 3625